Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/016,927 filed on 10 September 2020. The response filed 18 August 2022 amends claims 64 and 91, withdraws claims 1-63 and 113-123, and presents arguments is hereby acknowledged. 	Claims 64-112 are presented for examination.

Response to Arguments
Independent Claims 64 and 91
On pages 24-30 of the response filed 18 August 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 21 April 2022 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 24-26, Applicant argues that the Gordon/Kornle system fails to teach or suggest “a factory or process controller coupled to the second communication network configured to communicate with the at least one of the field devices via packetized, addressed messages to perform control of a manufacturing process within the process or factory environment.” Applicant argues that both Gordon and Kornle fail to disclose “a field device (i.e., one having a hardware component that interacts with a process variable) having the recited communication elements (i.e., an operating system that manages communication applications to perform communications using packetized, addressed messages), or that enables the field device itself, to communicate independently with multiple different client computer devices (including a process controller and a second computing device) on a second communication network.” 	Examiner respectfully disagrees and finds this argument unpersuasive. The Applicant’s specification does not provide an explicit definition of the “field device.” According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Examiner interpreted a field device to be any device that measures data within a physical environment, such as a sensor. This interpretation is supported by paragraph 0046 of Applicant’s specification, which states “the highly versatile field device 10 includes field device hardware 12 which may be, for example, one or more sensors.” Paragraph 0052 of Gordon discusses sensors. Therefore, Examiner finds this argument unpersuasive.
On page 26, Applicant argues that both Gordon and Kornle fail to disclose “a field device having the five recited elements, i.e., 1) a field device hardware component that interacts with a physical phenomenon in the process or factory environment, (2) a processor coupled to the field device hardware component and to a first communication network, (3) a computer readable memory coupled to the processor, (4) an operating system stored in the memory and implemented on the processor to perform communications via the first communication network using addressed digital messages, and (5) one or more communication applications stored in the memory and executed on the processor and managed by the operating system, wherein the one or more communication applications implement communications over the first communication network using addressed digital messages.” 	Examiner respectfully disagrees and finds this argument unpersuasive. The claims state “wherein at least one of the plurality of field devices includes” a field device hardware component, a processor, a computer readable memory, an operating system, and one or more communication applications.” Paragraph 0759 of Gordon discusses a smart factory comprising communicating devices transmitting trusted data. To perform the function of transmitted trusted data, a processor, a computer readable memory, an operating system, and a communication application of the communicating computing devices are required. Regarding the hardware component of the field device, Examiner relied on Claim 1 of Kornle, which discusses a two-wire field device comprising a transmitter. One having ordinary skill in the art would combine the two-wire field device of Kornle with the smart factory of Gordon in order to communicate the visually readable displays of the measured variables of the two-wire field device to a remote cloud artificial intelligence analytical engine located on a cloud server, for the purpose of analyzing the field device data from a remote distance from the smart factory. Therefore, Examiner finds this argument unpersuasive.
 On page 27, Applicant argues that Gordon of the Gordon/Kornle system discloses a network 200 coupled to various devices positioned at locations 202, 204, 206, 208, and 210. Applicant argues that “none of the computing devices at these locations are disclosed in Gordon as being associated with an actual field device that interacts with a physical parameter of a process but, instead, appear to be computer devices that do not even connect to actual field devices.” Applicant argues that “at no point does Gordon et al. disclose or suggest that the computing device at the “robotic control 206” location is, itself, an actual field device that interacts with a physical variable or phenomena of a process.” Further, Applicant argues that the computing device at the 206 location is not itself a field device of any type, much less a field device as specifically recited by the claims at issue. 	Examiner respectfully disagrees and finds this argument unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kornle of the Gordon/Kernle system was relied upon to disclose the imitation “a field device hardware component that interacts with a process variable in a process or factory.” Specifically, Claim 1 of Kornle discloses a two-wire field device with a transmitter/hardware component for detecting a measured variable/a physical phenomena. One having ordinary skill in the art would combine the two-wire field device of Kornle with the smart factory of Gordon in order to communicate the visually readable displays of the measured variables of the two-wire field device to a remote cloud artificial intelligence analytical engine located on a cloud server, for the purpose of analyzing the field device data from a remote distance from the smart factory. Therefore, Examiner finds this argument unpersuasive.
On pages 27-28, Applicant argues that Kornle of the Gordon/Kornle system fails to disclose “a field device hardware component that interacts with a process variable in a process or factory.” Applicant argues that “while the field device of Kornle et al. includes a hardware component (i.e., a sensor) that interacts with a process variable, the field device of Kornle et al. does not include any of a processor coupled to the field device hardware component and to a first communication network, an operating system stored in a memory and implemented on the processor or one or more communication applications stored in the memory and executed on the processor and managed by the operating system, wherein the one or more communication applications implement communications over the first communication network using addressed digital messages, as required by the claims at issue.” Further, Applicant argues that “at no point does Kornle et al. indicate that the disclosed sensor device should have a processor that uses an operating system, much less one that manages one or more communication applications to implement packetized addressed communications. 	Examiner respectfully disagrees and finds this argument unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gordon of the Gordon/Kernle system was relied upon to disclose “a processor coupled to the field device hardware component and to first communication interface; a computer readable memory coupled to the processor; an operating system stored in the memory and implemented on the processor to perform communications via the first communication interface; and one or more communication applications stored in the memory and executed on the processor and managed by the operating system.” For instance, paragraph 0759 of Gordon discusses a smart factory comprising communicating devices transmitting trusted data. To perform this function, a processor, a computer readable memory, an operating system, and a communication application of the communicating computing devices are required. Kornle of the Gordon/Kernle system was relied upon to disclose the imitation “a field device hardware component that interacts with a process variable in a process or factory.” Specifically, Claim 1 of Kornle discloses a two-wire field device with a transmitter/hardware component for detecting a measured variable/a physical phenomena. One having ordinary skill in the art would combine the two-wire field device of Kornle with the smart factory of Gordon in order to communicate the visually readable displays of the measured variables of the two-wire highfield device to a remote cloud artificial intelligence analytical engine located on a cloud server, for the purpose of analyzing the field device data from a remote distance from the smart factory. Therefore, Examiner finds this argument unpersuasive. 
On page 28, Applicant argues that “placing the field device of Kornle et al. in the system of Gordon et al. system would either replace one of the computing devices at the locations 202-210 with a dumb field device that could not communicate at all on the network 200, or would necessitate connecting the field device of Kornle et al. to one of the computing devices at the locations 202-210 via the disclosed 2-wire communication network of Kornle et al.” Further, Applicant argues that “the Examiner has failed to provide any rational for doing so much less indicated how such an integration could be actually be performed using actual hardware disclosed in either Gordon et al. or Kornle et al.” Even further, Applicant argues that “there is no apparent reason for or benefit from turning one of the computing devices 202-210 of Gordon et al. into both a computing device capable of communicating over a digital network and a sensor for sensing some process variable.” 	Examiner respectfully disagrees and finds this argument unpersuasive. One having ordinary skill in the art would combine the two-wire field device of Kornle with the smart factory of Gordon. The two-wire field device of Claim 1 of Kornle discloses a transmitter for detecting a measure variable, an electronic unit/processor for processing the measured data, and a two-wire interface for communicating with a superordinate, i.e. a higher-level unit, for process control, process visualization, and process monitoring. Gordon, in paragraphs 0052 and 0755 discuss sensors within a liquid natural gas infrastructure embodiment, wherein the sensor measurements comprise “measurements of temperature, pressure, moisture, and the like.” Kornle states that the “digital communication can be implemented according to the two-wire standard APL (APL = Advanced Physical Layer),” which is based on Ethernet. Paragraph 0506 of Gordon discusses the Ethernet protocol. One having ordinary skill in the art would combine the field device of Kornle with the smart factory of Gordon to teach communicating trusted data from a two-wire field device to an even higher-level unit (a remote cloud server) for an artificial intelligence engine. The two-wire field device of Kornle combined with the smart factory of Gordon would increase the remote readability of the field device by transmitting its measured information to the cloud server. Further, the cloud server is able to generate models improving quality control, which are then transmitted back to the factory to be implemented (Gordon, 0759). Therefore, Examiner finds this argument unpersuasive.
On pages 28-29, Applicant argues that the Gordon/Kornle system fails to teach or suggest “a factory or process controller coupled to the second communication network configured to communicate with the at least one of the field devices via packetized, addressed messages to perform control of a manufacturing process within the process or factory environment.” Applicant argues that “neither Gordon et al. nor Kornle et al. discloses a process controller (that performs control of a manufacturing process within the process or factory environment) and a second computer device both being coupled to a second communication network that is coupled through an interface device to a first communication network to which the recited field device is connected, wherein both the process controller and the second computer device are configured to communicate with the recited field device via packetized, addressed messages.” Applicant argues that the device at location 202 of Gordon fails to perform any type of process or factory control, much less control of a manufacturing process within the discloses process or factory environment. Further, Applicant argues that at best it appears that the device at location 202 performs control of network 200, and not a factory of manufacturing process. 	Examiner respectfully disagrees and finds this argument unpersuasive. FIG 2 and paragraph 0759 of Gordon discusses a smart factory. Examiner interprets the device at location 202 to be a process controller. This is supported by paragraph 0705 of Gordon which states “in certain embodiments, for example, any of the foregoing computing devices (for example edge devices) may be a process controller.” Paragraph 0781 of Gordon states that the method may be employed to manage network communications among networked nodes in a manufacturing facility. Therefore, Examiner finds this argument unpersuasive.
On page 29, Applicant argues that the Gordon/Kornle system the device 202 is connected directly to first network 200 and not second network 216. Applicant argues that the Examiner’s mapping does not conform to the specific language of the claims at issue. 	Examiner respectfully disagrees and finds this argument unpersuasive. FIG. 2 of Gordon discloses a device 202 within smart factory 200 that directly transmits communications to network 216. For instance, the device at location 204 would need to transmit communications through device 202 for the communications to be received at Internet 216.  Examiner interprets the dashed lines between device 202 and cloud 216 to visually display a direct connection. Therefore, Examiner finds this argument unpersuasive.

Dependent Claims 65-90 and 92-112
On pages 24-30 of the response filed 18 August 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 21 April 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 64-112 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2021/0266346 A1 to Gordon et al and WO 2022/008071 A1 to Kornle et al.
Regarding Claim 64, Gordon discloses a control system (FIG. 2 provides for a smart factory), comprising:  	a first communication network disposed in a process or factory environment, the first communication network configured to support packetized addressed messages (FIG. 2, 0759, and 0830 provides for a network 200 disposed in a smart factory, network 200 configured to support communications to cloud server 212);  	a plurality of field devices coupled to the first communication network, wherein at least one of the plurality of field devices includes (FIG. 2, 0759, and 0824 provides for a plurality of sensors/communicating devices coupled to the network 200);  		a processor (0007 and 0833 provides for a processor) coupled to first communication interface (0759 provides for local applications on a device, wherein the device implicitly comprises a processor);  		a computer readable memory coupled to the processor (0759 provides for local applications on a device, wherein the device implicitly comprises a computer readable memory);  		an operating system stored in the memory and implemented on the processor to perform communications via the first communication interface (0759 provides for local applications on a device, wherein the device implicitly comprises an operating system to communicate the processes of a local application); and 		one or more communication applications stored in the memory and executed on the processor and managed by the operating system (0759 provides for local applications), wherein the one or more communication applications implement communications over the first communication network using addressed digital messages (0759-0760 provides for the application communicate over network 200 using packet data);  	a second communication network configured to support packetized, addressed messages (FIG. 2 and 0759 provides for Internet 216);  	an interface device coupled between the first communication network and the second communication network to transfer addressed messages between the first communication network and the second communication network (FIG. 2 and 0824 provides for switches);  	a factory or process controller (0052 and 0705 provides for process controller) coupled to the second communication network configured to communicate with the at least one of the field devices via packetized, addressed messages to perform control of a manufacturing process within the process or factory environment (FIG. 2 and 0759 provides for network computing 202 in communication with communicating devices coupled to the factory network 200); and  	a second computer device coupled to the second communication network configured to communicate with the at least one of the field devices via packetized, addressed messages (FIG. 2 and 0759 provides for cloud server 212). 	Gordon doesn’t explicitly disclose a field device hardware component that interacts with a process variable in a process or factory. 	Kornle, in a similar field of endeavor, discloses a field device hardware component that interacts with a process variable in a process or factory (Claim 1 provides for a transmitter that records/influences process variables in a process), and 	a processor coupled to the field device hardware component (Claim 1 provides for an electronic unit for processing the measured data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Kornle for field devices within process automation technology. The field device implementation of Kornle, when implemented with the smart factory of the Gordon system, will allow one of ordinary skill in the art to capture measurement variables in order to monitor errors and inefficiencies within a factory network. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the field device implementation of Kornle with the smart factory of the Gordon system for the desirable purpose of analyzing automation technology within a smart factory.
Regarding Claim 65, the Gordon/Kornle system discloses the control system of claim 64, wherein the interface device is a network switch (Gordon, FIG. 2 and 0824 provides for switches).
Regarding Claim 66, the Gordon/Kornle system discloses the control system of claim 64, wherein the interface device includes a power supply that places a power signal on the first communication network (Gordon, FIG. 2 and 0824 provides for switches, wherein switches implicitly comprise a power supply to communicate on a network) and wherein the at least one of the field devices includes a power supply that uses the power signal to power the processor of the at least one of the field devices (Kornle, Claim 1 provides for powering the two-wire field device). 	Same motivation as independent claim 64.
Regarding Claim 67, the Gordon/Kornle system discloses the control system of claim 66, wherein the second communication network provides power to the interface device at a higher level than the power placed by the interface device on the first communication network (Kornle, FIG. 3 and description of FIG. 3 provides for providing power to a higher-level unit). 	Same motivation as independent claim 64.
Regarding Claim 68, the Gordon/Kornle system discloses the control system of claim 67, wherein the second communication network provides the same type of protocol messaging as the first communication network (Gordon, FIG. 2 and 0759 provides for Internet 216 provides the same protocol messaging as network 200 connected to the internet).
Regarding Claim 69, the Gordon/Kornle system discloses the control system of claim 64, wherein the second communication network provides power to interface device (Gordon, FIG. 2, 0759, and 0824 provides for Internet 216 provides power to switches) and interface device powers the first communication network with a lower power signal than the second communication network (Kornle, FIG. 3 and description of FIG. 3 provides for providing power to a higher-level unit, wherein the field device is powered at a lower power signal). 	Same motivation as independent claim 64.
Regarding Claim 70, the Gordon/Kornle system discloses the control system of claim 64, wherein second communication network (Gordon, FIG. 2 provides for network 216) implements a different physical layer than the first communication network (Kornle, Description paragraph 2 provides for two-wire standard Advanced Physical Layer, or APL, for connecting field devices). 	Same motivation as independent claim 64.
Regarding Claim 71, the Gordon/Kornle system discloses the control system of claim 64, wherein the first communication network is a two-wire communication network that provides both power and communications over a two-wire pair (Kornle, Description paragraph 2 provides for two-wire standard Advanced Physical Layer, or APL, for connecting field devices). 	Same motivation as independent claim 64.
Regarding Claim 72, the Gordon/Kornle system discloses the control system of claim 64, wherein the first communication network comprises an advanced physical layer (APL) network (Kornle, Description paragraph 2 provides for two-wire standard Advanced Physical Layer, or APL, for connecting field devices). 	Same motivation as independent claim 64.
Regarding Claim 73, the Gordon/Kornle system discloses the control system of claim 64, wherein the second communication network comprise an Ethernet network (Gordon, FIG. 2, 0759, and 0823 provides for Internet 216 supporting Ethernet communications).
Regarding Claim 74, the Gordon/Kornle system discloses the control system of claim 64, wherein the second computer device implements a device maintenance application (Gordon, FIG. 2, 0021, and 0759 provides for cloud server 212 implements a predictive maintenance system).
Regarding Claim 75, the Gordon/Kornle system discloses the control system of claim 64, wherein the second computer device implements a data logging application (Gordon, FIG. 2, 0021, and 0759 provides for cloud server 212 receives data logs).
Regarding Claim 76, the Gordon/Kornle system discloses the control system of claim 64, wherein the second computer device implements an environmental monitoring application (Gordon, FIG. 2, 0759, and 0761 provides for cloud server 212 implementing packet monitoring software).
Regarding Claim 77, the Gordon/Kornle system discloses the control system of claim 64, wherein the second computer device implements a data analytics application (Gordon, FIG. 2 and 0759 provides for cloud server 212 implementing an analytical engine).
Regarding Claim 78, the Gordon/Kornle system discloses the control system of claim 64, wherein the second computer device implements an e-mail application (Gordon, FIG. 2, 0759, and 0824-0825 provides for cloud server 212 implementing a mail server).
Regarding Claim 79, the Gordon/Kornle system discloses the control system of claim 64, wherein the operating system of the at least one of the field devices implements a lower level internet protocol stack to create and process messages on the first communication network (Gordon, FIG. 2 and 0847 provides for devices of the smart factory implementing a data link layer to create and process data in the smart factory) and implements a higher level protocol stack for each of a plurality of communication processes and uses different ones of the plurality of communication processes to create messages for the factory or process controller and the second computer device (Gordon, FIG. 2 and 0847 provides for devices of the smart factory implementing an application layer to create messages for the nodes and the cloud server 212).
Regarding Claim 80, the Gordon/Kornle system discloses the control system of claim 79, wherein the operating system implements a first higher level protocol stack associated with a first communication protocol for a first one of the communication processes (Gordon, FIG. 2 and 0466 provides for MQTT protocol) and a second higher lever protocol stack associated with second communication protocol for a second one of the communication processes (Gordon, FIG. 2 and 0466 provides for OPC Unified Architecture, or OPC-UA, protocol).
Regarding Claim 81, the Gordon/Kornle system discloses the control system of claim 80, wherein the first and second communication protocols are different communication protocols (Gordon, FIG. 2 and 0466 provides for MQTT and OPC Unified Architecture as different protocols).
Regarding Claim 82, the Gordon/Kornle system discloses the control system of claim 81, wherein the first communication protocol is a process control communication protocol (Gordon, FIG. 2 and 0466 provides for MQTT) and the second communication protocol is a general purpose communication protocol (Gordon, FIG. 2 and 0466 provides for OPC Unified Architecture protocol).
Regarding Claim 83, the Gordon/Kornle system discloses the control system of claim 64, wherein the one or more communication applications implement communications with the factory or process controller and the second computer device using publish/subscribe messaging over the communication network (Gordon, FIG. 2, 0466, and 0759 provides for network computing 202 in communication with communicating devices coupled to the factory network 200 using a publish-subscribe messaging pattern protocol).
Regarding Claim 84, the Gordon/Kornle system discloses the control system of claim 64, wherein the one or more communication applications implement communications with the factory or process controller and the second computer device using different communication processes that run simultaneously in the field device (Gordon, FIG. 2 and 0466 provides for MQTT and OPC Unified Architecture as different protocols).
Regarding Claim 85, the Gordon/Kornle system discloses the control system of claim 64, wherein the factory or process controller and the second computer device are both coupled directly to the second communication network (Gordon, FIG. 2 and 0759 provides for network computing 202 and cloud server 212 are directly connected to the Internet 216).
Regarding Claim 86, the Gordon/Kornle system discloses the control system of claim 64, further comprising a third communication network coupled to the second communication network via a firewall or a gateway device (Gordon, 0760 and 0961 provides for implementing firewalls and gateway servers).
Regarding Claim 87, the Gordon/Kornle system discloses the control system of clam 86, wherein the second computer device is coupled directly to the third communication network and is coupled to the second communication network via the firewall or gateway device (Gordon, FIG. 2, 0760, and 0961 provides for implementing firewalls and gateway servers).
Regarding Claim 88, the Gordon/Kornle system discloses the control system of claim 87, wherein the third communication network is a public communication network (Gordon, FIG. 2 and 0760 provides for public Internet).
Regarding Claim 89, the Gordon/Kornle system discloses the control system of claim 87, wherein the third communication network comprises an internet based communication network (Gordon, FIG. 2 and 0760 provides for public Internet).
Regarding Claim 90, the Gordon/Kornle system discloses the control system of claim 64, wherein the second communication network comprises an internet based communication network (Gordon, FIG. 2 and 0759 provides for Internet 216).
Regarding Claim 91, similar rejection where the control system of claim 64 teaches the method of claim 91.
Regarding Claim 92, the Gordon/Kornle system discloses the method of claim 91, further including using a single base level messaging protocol over the first and second communication networks (Gordon, 0506 provides for Ethernet protocol).
Regarding Claim 93, the Gordon/Kornle system discloses the method of claim 92, wherein the base level protocol is an internet protocol (Gordon, 0506 provides for Ethernet protocol).
Regarding Claim 94, similar rejection where the control system of claim 66 teaches the method of claim 94.
Regarding Claim 95, similar rejection where the control system of claim 69 teaches the method of claim 95.
Regarding Claim 96, similar rejection where the control system of claim 70 teaches the method of claim 96.
Regarding Claim 97, similar rejection where the control system of claim 71 teaches the method of claim 97.
Regarding Claim 98, similar rejection where the control system of claim 74 teaches the method of claim 98.
Regarding Claim 99, similar rejection where the control system of claim 75 teaches the method of claim 99.
Regarding Claim 100, similar rejection where the control system of claim 76 teaches the method of claim 100.
Regarding Claim 101, similar rejection where the control system of claim 77 teaches the method of claim 101.
Regarding Claim 102, similar rejection where the control system of claim 79 teaches the method of claim 102.
Regarding Claim 103, similar rejection where the control system of claim 81 teaches the method of claim 103.
Regarding Claim 104, similar rejection where the control system of claim 82 teaches the method of claim 104.
Regarding Claim 105, the Gordon/Kornle system discloses the method of claim 102, wherein implementing the first and second higher level protocol stacks includes using the same higher level communication protocol for the first and second higher level protocol stacks (Gordon, FIG. 2 and 0466 provides for MQTT).
Regarding Claim 106, similar rejection where the control system of claim 83 teaches the method of claim 106.
Regarding Claim 107, similar rejection where the control system of claim 84 teaches the method of claim 107.
Regarding Claim 108, similar rejection where the control system of claim 85 teaches the method of claim 108.
Regarding Claim 109, similar rejection where the control system of claim 87 teaches the method of claim 109.
Regarding Claim 110, similar rejection where the control system of claim 88 teaches the method of claim 110.
Regarding Claim 111, similar rejection where the control system of claim 89 teaches the method of claim 111.
Regarding Claim 112, similar rejection where the control system of claim 90 teaches the method of claim 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 102017123821 A1 to Kaspar et al discloses the in-work and Ethernet-based two-wire standard Advanced Physical Layer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459